Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16, 18, 20-27 and 29 are pending. Claims 1-15, 17, 19 and 28 have been cancelled.
The objection to claim 25 is withdrawn in light of the amendment.
The rejection of claims 23, 24, 27 and 28 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in light of the amendments. 
The rejection of claims 16-28 under 35 U.S.C. 112(a), first paragraph, for failing to comply with the enablement requirement is withdrawn in light of the amendments to the claims. 
The rejection of claims 16-28 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendments.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 20 April 2021 has been entered.

Claim Objections
Claims 25-27 are objected to for depending upon rejected base claims.
Claim 29 is objected to for reciting the limitation “organism”: the claim from which it depends is drawn to a plant, not an organism. The limitation “organism” should be replaced with the limitation --plant--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially create doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 18 and 20-24 REMAIN rejected, and claim 29 is now rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,351,865 B2 (referred to herein as ‘865). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 16, 18, 20-24 and 29 are drawn a method for changing the intercellular mobility of an mRNA of a gene in a plant comprising modifying a tRNA that is present in the mRNA by mutating said tRNA to abolish mobility or including said tRNA 
‘865 claims a method for changing the intercellular mobility of an mRNA of a gene comprising mutating the sequence of the tRNA in the gene from which the mRNA is transcribed to abolish mobility or including the sequence of a tRNA in the transcribed part of the gene to confer mobility wherein the tRNA comprises an anticodon, wherein part of the tRNA is deleted, wherein the sequence is in a DNA construct, wherein the tRNA is introduced into the 3’ UTR or 5’UTR, wherein the construct is stably or transiently expressed and wherein the method comprises grafting a scion and rootstock.
Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to arrive at the methods as claimed because the methods as claimed in ‘865 are the same as instantly claimed.

Response to Arguments
Applicant disagrees with the rejection and will address it if necessary when the present claims are deemed otherwise allowable (Applicant response dated 20 April 2021, p. 7). In response, on 28 April 2021 the Examiner unsuccessfully attempted to discuss with Applicant the need to file the terminal disclaimer and maintains the rejection for the reasons as set forth above.

Conclusion
No claim is allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. 



In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662